DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-5 are in condition for allowance because the prior art does not teach or suggest the claimed fuel cell system recited in claims 1-4 or the control method for a fuel cell recited in claim 5 that comprises a plurality of fuel cell units each including a fuel cell stack, an anode gas discharge system configured to discharge anode gas from the fuel cell stack, and a cathode gas supply and discharge system configured to supply cathode gas to the fuel cell stack and discharge cathode gas from the fuel cell stack; a mixed gas discharge system configured to mix gas discharged from the anode gas discharge system and the cathode gas supply and discharge system of each of the plurality of fuel cell units and discharge the mixed gas; and a controller configured to control the plurality of fuel cell units, wherein the controller is configured to control at least one of the anode gas discharge system and the cathode gas supply and discharge system of each of the fuel cell units to shift a time at which gas to be discharged from each of the fuel cell units merges with each other in the mixed gas discharge system.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724